Name: Commission Regulation (EEC) No 3346/82 of 13 December 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aid3
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 353/ 14 Official Journal of the European Communities 15 . 12 . 82 COMMISSION REGULATION (EEC) No 3346/82 of 13 December 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 and 26 April 1982, the Council of the European Communities expressed its intention of granting, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14 . 6 . 1982, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p . 89 . O OJ No L 263, 19 . 9 . 1973 , p . 1 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (6) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . 15 . 12. 82 Official Journal of the European Communities No L 353/ 15 ANNEX I 1 . Programme : 1982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Niger 4. Product to be mobilized : common wheat 5 . Total quantity : 300 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40 , D-6000 Frankfurt/ Main , Telex 41 1 475 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14-5 % maximum) 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g, lined with cotton sacks  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'NIGER 2646 / FROMENT / APAPA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : Copenhagen , Arhus , Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Dublin , Le Havre , Rouen, Marseille , Dunkerque , Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 28 December 1982 16 . Shipment period : 15 January to 15 February 1983 1 7. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. (J) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16. No L 353 / 16 Official Journal of the European Communities 15 . 12. 82 ANNEX II 1 . Programme : 1981 2 . Recipient : World Food Programrhe (WFP) 3 . Place or country of destination : Chad 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 2 190 tonnes (3 000 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 41 1 475 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g, lined with cotton sacks  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : TCHAD 1262 / P2 / FARINE DE FROMENT / DOUALA / APAPA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 11 . Port of shipment : Copenhagen, Arhus , Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Dublin, Le Havre, Rouen , Marseille , Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (z) 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 28 December 1982 16 . Shipment period : 15 January to 15 February 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 .